Citation Nr: 1309763	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  07-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for ankylosis of the lumbar vertebrae at L3-4.

2.  Entitlement to an evaluation in excess of 20 percent for osteomyelitis of the pelvis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Hartford, Connecticut, Regional Office (RO).  In a January 2006 rating decision, the RO, in part, increased the disability evaluation for the lumbar spine disability to 40 percent disabling effective January 26, 2005, and increased the disability evaluation for the pelvic disability to 20 percent disabling effective June 20, 2005.  Then in an August 2006 rating decision, the RO denied a TDIU. 

In May 2010, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

The issue of an increased evaluation for osteomyelitis of the pelvis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's ankylosis of the lumbar vertebrae at L3-4 is not productive of unfavorable ankylosis or incapacitating episodes lasting six weeks.    

2.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for ankylosis of the lumbar vertebrae at L3-4 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2012).

2.  The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter for further development in May 2010.  The Board specifically instructed the RO to obtain VA treatment records and Social Security Administration (SSA) records, provide the Veteran with an examination for his service-connected spine disorder, and readjudicate the claims.     Subsequently, VA treatment records, as well as SSA records, were obtained; the Veteran was afforded an examination in June 2010 for his spine disability in accordance with the Board's remand directives; and the claim was readjudicated in an October 2011 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the full grant of the benefit sought as to the issue of a TDIU, any error in providing appropriate notice or assistance would be harmless error.

As to the lumbar spine issue, in correspondence dated in June 2005, prior to the January 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his spine disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.  Additionally, a May 2006 letter notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a January 2007 statement of the case and October 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with two VA examinations during the appeal period.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and provided sufficient findings to evaluate the claim.

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his spine disability since he was  examined in June 2010.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Lumbar Spine Disability

The Veteran essentially contends that his lumbar spine disability is more disabling than contemplated by the current 40 percent evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In spine cases, there are two sets of applicable criteria.  First, under 38 C.F.R.
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5237-5242), in relevant part, a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.   Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

Normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (Plate V); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

Second, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome, in pertinent part, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In other words, given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 40 percent only on two bases: 1) unfavorable ankylosis of the entire thoracolumbar spine, or 2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  Notably, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the VA examinations from August 2005 and June 2010, as well as the extensive VA treatment records in the claims folder.  Although the August 2005 VA examination report reflected a diagnosis of ankylosis of the lumbar spine, and it is noted that the Veteran had fusion of L3-L4, the examiner reported that flexion was from 0 to 40 degrees, extension was from 0 to +15 degrees, bilateral lateral flexion from 0 to 20 degrees, left lateral rotation was from 0 to +10, and right lateral rotation was 0 to barely 5 degrees.  The other relevant evidence of record includes a March 2005 VA treatment record specifically indicating that back range of motion was within normal limits. VA treatment records dated in September 2006, July 2008, and October 2008 show that range of motion was limited by pain, and the Veteran exhibited limited rotation and lateral movement.  Additionally, on the most recent VA examination in June 2010, the Veteran demonstrated flexion from 0 to 60 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 15 degrees, right lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 15 degrees, and right lateral rotation from 0 to 30 degrees.  Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any ankylosis or limitation of motion is already contemplated by the current 40 percent evaluation.  

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, the August 2005 VA examination report noted that the Veteran could be homebound from three days to two weeks.  The examiner also indicated that in the preceding 12 months, the Veteran experienced incapacitating episodes at least monthly for three to 14 days.  Most recently, the June 2010 VA examination report shows that the Veteran did not have any episodes of incapacitating episodes in the past 12 months.  Although the August 2005 examination report did not provide a precise number of incapacitating episodes over the past 12 months, there is no evidence in the record to indicate that the Veteran had six weeks of incapacitating episodes.  Moreover, the evidence does not show that a physician prescribed bed rest for the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The June 2010 VA examiner noted that the Veteran reported additional functional loss during flare-ups but he was unable to determine the loss in degrees without resorting to pure speculation.  The examiner further noted that the Veteran was unable to perform repetitions of any movement due to reported significant pain.  Based on the evidence, the Board finds that although the Veteran had additional limitations on repetition, such limitation is not commensurate with unfavorable ankylosis to warrant a higher rating.  The current 40 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that that during the pendency of the appeal in an October 2011 rating decision, the AMC granted service connection for bilateral lower extremity radiculopathy and assigned separate 10 percent evaluations.  The record before the Board does not reflect the Veteran has disagreed with the assigned evaluations. Therefore, consideration of the neurological deficits is not warranted at this time.   

In sum, there is no basis for an increase in the underlying 40 percent disability rating.  Moreover, given the absence of such findings during the entire pendency of this appeal, there is no basis for a "staged" rating in this case because the severity has been essentially consistent in terms of the applicable diagnostic criteria.  See Hart, supra.  There are no distinct periods of time during which the disability met the criteria for a higher evaluation. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his spine disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay statements in this case were provided during the Veteran's VA examinations and clinical visits, and in his written statements.   The Veteran's family also submitted statements indicating that the Veteran was unable to sit or stand for extended periods of time, that he is in pain and would have to lie down, and that he walked unevenly, bent forward.  The Board has considered the lay statements along with findings from the Veteran's VA examination reports and various clinical reports.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range or motion, determining whether symptoms are indicative of neurological impairment and/or sufficient enough to warrant the prescription of bed rest) to evaluate the Veteran's spine disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  As the evidence shows that the Veteran has range of motion, unfavorable ankylosis of the entire thoracolumbar spine or entire spine is not shown.  Moreover, the evidence does not show that physician prescribed bed rest and treatment was required for at least 6 months during a 12-month period.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the manifestations of the back disability are not in excess of those contemplated by the schedular criteria.  The Veteran has symptoms which ultimately result in limitation of motion, which is contemplated by the schedular criteria.  Higher evaluations are available for ankylosis and incapacitating episodes, however, as explained above the criteria are not met.  As the rating criteria reasonably describe the disability level and symptomatology, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Id.   Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

TDIU

The Veteran essentially contends that his disabilities render him unemployable.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, the Veteran is service-connected for his lumbar spine disability evaluated as 40 percent disabling, osteomyelitis of the pelvis evaluated as 20 percent disabling, post-operative scare of the side of the fistula evaluated as 10 percent disabling, radiculopathy of the left lower extremity evaluated as 10 percent disabling, radiculopathy of the right lower extremity evaluated as 10 percent disabling, and post-operative inguinal/abdominal pelvic scars evaluated as non-compensable.  Thus, the Veteran meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

The remaining question is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  As noted above, the central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

On his April 2006 application for TDIU, the Veteran indicated that he had completed one year of college education and last worked as an IP Project Manager in July 2002.  

The relevant evidence of record includes an April 2006 letter from the Veteran's primary care provider, who indicated that the Veteran's use of medication for treatment for his back spine would be a potential problem as it caused drowsiness.  She opined that the lower back pain with lower extremity neuropathy prevented him from working in a full-time position.

In rendering the June 2010 VA spine examination, the examiner opined that it was unlikely that the Veteran was capable of securing/maintaining any type of employment, physical or sedentary, due to his severe lumbar spine degenerative disc disease with associated pain.  

Additionally, there are numerous lay statements from the Veteran and his family members indicating that he was unable to move until he took his pain medication and reporting the functional limitations on sitting and standing that were associated, in particular, with the service-connected lumbar spine disability.  The Veteran has reported that his job required prolonged sitting, which he was no longer able to do.    It also took him much longer to complete his work since he had to take breaks due to back pain.  In addition, the Social Security Administration (SSA) determined in July 2007 that the Veteran was disabled due to severe impairment resulting from a lumbar disorder which caused significant limitation in his ability to perform basic work tasks.  While the SSA determination is not controlling, as the regulations controlling the grant of SSA benefits differ from those which govern the assignment of TDIU, the determination is nonetheless favorable evidence that must be considered and weighed against other evidence.  

Based on review of the evidence, the Board finds that a TDIU is warranted.  The weight of the evidence clearly demonstrates that the Veteran has a service-connected disability of the spine of such severity as to preclude employment.  Several medical practitioners have opined that the Veteran is unable to engage in substantially gainful employment due to the service-connected spine disorder, and the SSA also determined that he was disabled as a result thereof.  There is no evidence to the contrary.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, the Board finds that entitlement to TDIU is warranted.


ORDER

 Entitlement to an evaluation in excess of 40 percent for ankylosis of the lumbar vertebrae at L3-4 is denied.

Entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

A review of the Veteran's claims folder shows that there may be outstanding records pertaining to his increased rating claim for pelvic osteomyelitis.  Pursuant to the Board's May 2010 remand, the Veteran was provided an examination in June 2010.  The examiner noted that there was "CT scan pending for evaluation of involucrum/sequestrum, draining sinus."  Additionally, a July 2010 addendum note again shows that the Veteran was to have a CT scan for evaluation of involucrum/sequestrum.  There is no indication that such a CT scan was performed, and if such was undertaken, the report has not been associated with either the Veteran's paper or electronic record.  On remand, the RO/AMC must obtain the CT report or if no such evaluation was performed, arrange for one to be undertaken.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Determine whether the Veteran underwent a CT scan for his service-connected pelvic osteomyelitis, and if so ensure that all records related to this study are associated with the claims folder.  All attempts to verify the existence of these records must be documented in the claims folder. 

2. If it is determined that no CT of the Veteran's 
service-connected pelvic osteomyelitis was undertaken, make the appropriate arrangements to have such a scan preformed.  The report from the CT scan must address whether the Veteran's service-connected pelvic osteomyelitis is manifested by definite involucrum or sequestrum.  The report must be associated with the claims folder.    

3. Ensure that the development above has been completed in accordance with the remand instructions and then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


